Citation Nr: 1627278	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-07 336	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI) or post-concussion syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and from February 1987 to May 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2012, the Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.  

In September 2012 the Board remanded the case for further development.  

During the course of the Veteran's appeal, service connection was granted for PTSD, in a June 2013 rating decision.  The Veteran has not appealed the rating assigned or the effective date for this issue.  The issue is not for appellate consideration.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1979 to July 1983 and from February 1987 to May 2004.

2.  On April 5, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


